UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6509



SHAWN CHRISTOPHER TAYLOR,

                                                Plaintiff - Appellant,

          versus


MARK HENRY, Warden; STEPHEN FINGER, Admin-
istrative Remedy Coordinator; WILLIAM EY,
Captain; SUSAN CRUMP, Unit Manager; LIEUTENANT
GRIENER; LIEUTENANT BRIGHT, S.I.S.; LIEUTENANT
CASTRO, S.I.S.; WILLIAM BROWN, Education
Administrator; R. COSGROVE, Education; sued in
their individual and official capacities,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-1810-CCB)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Christopher Taylor, Appellant Pro Se.      Stephen Matthew
Schenning, United States Attorney, Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shawn C. Taylor appeals from the district court’s order deny-

ing relief in his action filed under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    We have

reviewed the record and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Taylor v. Henry, No. CA-99-1810-CCB (D. Md. June

19, 2000 & Feb. 20, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2